Citation Nr: 1234222	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-34 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective earlier than July 27, 2004 for a grant of service connection for schizoaffective disorder, bipolar type.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2012, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  A January 2003 Board decision found that new and material evidence had not been presented to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disability.

2.  In July 2004, the Veteran submitted an application to reopen his previously denied claim for an acquired psychiatric disability.

3.  In a December 2006 rating decision, the RO granted entitlement to service connection for schizoaffective disorder, bipolar type, and assigned an initial 100 percent disability rating effective July 27, 2004, the date the Veteran submitted his application to reopen his previously denied claim.  


CONCLUSIONS OF LAW

1.  The January 2003 Board decision that found that new and material evidence had not been presented to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2011). 

2.  The criteria for entitlement to an effective date earlier than July 27, 2004 for a grant of entitlement to service connection for schizoaffective disorder, bipolar type, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2) (2011). 

Similarly, the effective date of an evaluation and award of compensation based on presumptive service connection, by application of 38 C.F.R. § 3.307 and §3.309, shall be the date entitlement arose, if the claim is received within one year of separation from active duty; otherwise it shall be the date of receipt of the claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii) (2011). 

The effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2011).

Here, the Veteran's original claim for entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia, was denied in a May 1989 RO decision.  The Veteran did not appeal; but since then has repeatedly attempted to reopen his claim.  These attempts have been denied in both RO and Board decision; most recently, a January 2003 Board decision denied the Veteran's application to reopen his previously denied claim for an acquired psychiatric disability and the decision became final.  

In July 2004, he submitted a new application to reopen his previously denied claim for an acquired psychiatric disability, claimed as schizophrenia.  The RO granted entitlement to service connection for schizoaffective disorder, bipolar type, in a December 2006 rating decision and assigned an effective date of July 27, 2004, the date the Veteran's reopened claim was received.  The Veteran submitted a notice of dasagreement with the effective date of the award of service connection, arguing that the date of service connection should be May 1988, when he was first hospitalized by VA for psychiatric problems.  

As noted above, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r)(2011). 

In this case, the November 2006 VA examiner has opined that the Veteran's acquired psychiatric disability had onset in service.  Thus, the date the Veteran's reopened claim was received (July 27, 2004) is later than the date entitlement to service connection arose.  Accordingly, July 27, 2004 is the appropriate effective date for the grant of service connection for schizoaffective disorder, bipolar type.

The Board notes that the Veteran has claimed that there was clear and unmistakable error (CUE) in the May 1989 RO decision which denied his original claim for service connection for an acquired psychiatric disability.  The Veteran asserts that the RO erred by failing to afford him a VA examination of his acquired psychiatric disability to determine whether the condition had onset in service.  

However, a breach of the duty to assist, including failure to provide a VA examination, cannot constitute CUE.  See 38 C.F.R. § 20. 1403(d); Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  In this regard, it is important for the Veteran to understand that not all evidence in this case supports a finding that the Veteran's disability is the result of service from June 1974 to June 1977 and that it is only with giving the Veteran all benefit of the doubt that he was granted service connection.  

In conclusion, there is no basis to grant entitlement to an effective date earlier than July 27, 2004 for a grant of entitlement to service connection for schizoaffective disorder, bipolar type, including a finding of CUE in the May 1989 RO decision.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and Social Security Administration (SSA) records.  The Veteran submitted private treatment records, and was provided an opportunity to set forth his contentions during the June 2012 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in November 2006.  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


